Citation Nr: 1809985	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-11 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include an ulcer condition, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel




INTRODUCTION

The Veteran had active military service from August 1963 to June 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

This matter was previously before the Board in June 2015 at which time the Board, in pertinent part, denied the issue of entitlement to service connection for an ulcer condition, to include as secondary to PTSD.  The Veteran timely appealed the Board's denial, and, in a March 2016 Joint Motion for Partial Remand (Joint Motion), the issue was vacated and remanded by the U.S. Court of Appeals for Veterans Claims (Court) for further action consistent with terms of the Joint Motion.  The matter was most recently remanded by the Board for additional development in August 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an ulcer condition, to include as secondary to service-connected PTSD.  Specifically, the Veteran contends he has bleeding ulcers due to the stress and anxiety associated with his service-connected PTSD.  Unfortunately, the Board finds that additional development must be conducted before this claim can be adjudicated on the merits.  

An April 2008 VA treatment note reflects that the Veteran had been in the hospital with multiple duodenal ulcers.  The Veteran also reported having bleeding ulcers at a December 2008 VA mental health appointment.  In statements to the VA dated in 2010, the Veteran reported that Zollinger-Ellison syndrome (ZE syndrome) has also been considered as the cause of his ulcers, but that it had not been confirmed.

The Veteran's service treatment records do not indicate, and the Veteran has not contended, that his ulcer condition had its onset in service.  Rather, the first mention of ulcers is approximately 40 years after the Veteran's separation from service.

As discussed in the March 2016 Joint Motion, VA recognizes that studies have shown a relationship between gastrointestinal symptoms and PTSD.  Specifically, the National Center for PTSD recognized that studies have shown an association between the gastrointestinal system and PTSD.  Although this information suggests a possible association between the two conditions, it is not sufficient to establish that it is more likely than not that this specific Veteran's gastrointestinal symptoms were caused or aggravated by PTSD.

As such, in its August 2016 Remand, the Board instructed that a VA examination and opinion regarding the nature and etiology of the Veteran's claimed ulcer disorder be obtained.  Pursuant to the Board's August 2016 Remand, the Veteran was provided with a VA Stomach and Duodenal Conditions examination in November 2016, at which time he was diagnosed as having gastric ulcer and chronic gastroesophageal reflux disease (GERD).  With respect to the likely etiology of the Veteran's ulcer, the examining VA certified physician's assistant explained that:

First of all vet is not claiming the meds for PTSD are related to his ulcer dz hx.  I find no evidence of his meds being causative or related to pud either.  The Natl Center for PTSD has shown some association between gastritis and in general bowel disturbances with PTSD and other psych issues.  But frank upper GI pathology leading to ulcers or even ZE syndrome is not found to be associated.  So, without further evidence, I cannot find an association of his GI symptoms or treatment with his PTSD diagnosis.  So, no not at least as likely as not associated.  I also cannot speculate.  If further exam/opinion necessary I strongly suggest he be seen by a GI specialist-which Butler VAMC does not have. The PGH VAMC does though and he is followed by the GI dept there.  I hope this is helpful.

In December 2016, the same VA certified physician's assistant issued an addendum opinion:

PTSD can be related to GI, cardiovascular and musculoskeletal disorders.  The Natl Center for PTSD Studies has in general shown possible association between GI system and PTSD.  In this man's case though there is a preponderance of evidence pointing to physiologic etiology of the gastritis issues and not from psychologic origin.  I therefore do not agree with his having ulcer disorder due to or secondary to PTSD.  I really cannot give anything further and again will say if more exam or addl opinion needed than he needs to be seen by a GI specialist.  PGH VA GI service is specifically involved in his GI care.

The Veteran was provided with another VA Stomach and Duodenal Conditions examination in August 2017, at which time he was diagnosed as having gastric ulcer, neuroendocrine tumor, and GERD.  However, the examining VA physician concluded that the conditions were less likely than not incurred in or caused by an in-service injury, event or illness.  In support of this conclusion, the examiner explained that:

[The Veteran] has suffered from multiple episodes of GI bleeding and went through a major abdominal surgery to remove what was initially thought to be a gastrinoma.  Surgical pathology has revealed it to be a neuroendocrine tumor based on the removed tissue in July 2013.  I have reviewed the National Center for PTSD studies . . . in its entirety.

The study makes associations with cardiovascular disorders and cardiovascular morbidity.  The study refers to gastrointestinal association as in need of more extensive research despite having a possible association.  The study does not specify the nature of the gastrointestinal associations and certainly makes no reference to bleeding ulcers or developing of gastric tumors.
 
As for the question of whether any of the PTSD medications patient was taking had an effect on developing gastric ulcers; it is my opinion that it is less likely than not (<50% probability) that medications patient was taking to include Amitriptyline and Sertraline have caused or aggravated patient's gastric bleeding.

Rationale: medication side effects for sertraline and amitriptyline are reviewed and despite referencing GI side effects to include diarrhea, dyspepsia, abdominal pain, or vomiting, these medications are not known to cause gastric ulcers or cause development of neuroendocrine tumors.

Patient is found to have a neuroendocrine tumor of the gastric mucosa which is a rare tumor and has very loose known associations to smoking.  Otherwise the cause of neuroendocrine tumors outside of multiple neuroendocrine syndromes (congenital MEN I and MEN II) is not known. There has been no suggestion or reference made between neuroendocrine tumors and PTSD or any other medication in medical literature.

I have also reviewed VAPHS GI attending note from 2017 and Dr. Isaacson also indicated he was not aware of any association between PTSD and gastric issues on 7/11/2017.

Significantly, although the August 2017 opinion from the VA physician indicated that it was less likely than not that the medications taken by the Veteran to treat his service-connected PTSD had caused or aggravated patient's gastric bleeding, the physician did not offer an opinion as to whether the PTSD symptomatology itself aggravated the Veteran's gastrointestinal condition.  Indeed, the Veteran had not contended that his PTSD medication caused the ulcers; rather, he alleged that the stress and anxiety associated with his service-connected PTSD caused the ulcers.  Accordingly, on remand, an addendum opinion addressing the etiology of the Veteran's gastrointestinal disorders is required.  See  El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)); see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the August 2017 VA Stomach and Duodenal Conditions examiner, or, if unavailable, another appropriate gastroenterologist.  If the physician determines that an additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that any of the Veteran's gastrointestinal disorders (including but not limited to peptic ulcer disease, duodenal ulcers, bleeding ulcers, and/or Zolinger Ellison Syndrome) was/were aggravated (worsened beyond the natural progression of the disease) by the stress and anxiety associated with his service-connected PTSD. 

The examiner is reminded that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b).  See  El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for each opinion or conclusion expressed.

2.  Then readjudicate the claim.  If any benefit sought on appeal is not granted in full, then issue a supplemental statement of the case to the Veteran and his attorney, and afford an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


